DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the stadium shape must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “the solenoid valve device includes a space with an annular shape is continually formed in a circumferential direction between the sleeve and the stator” in lines 10 and 11.  The phrase is unclear.  There appears to be words missing.  As disclosed, the solenoid valve device includes a space with an annular shape, and the annular shape is continually formed in a circumferential direction between the sleeve and the stator.
Claims 6, 10, 13, 15, and 16 recite, “a stadium shape”.  The scope of the recitations is unclear as nothing disclosed appears to be shaped like a stadium.  In each of the claims, it appears that the following amendment deleting the recitations to “a stadium shape” would overcome the rejection:
an end portion of the sleeve which is connected to the solenoid case is formed with a 


Allowable Subject Matter
Claims 1-16 would appear to be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Kasagi (US Patent Number 8,931,758) is seen as the closest prior art of record and meets the limitations set forth in claim 1, lines 1-9.  Kasagi also discloses a space (66 or 29 in Figs. 1 and 2) and a breather hole (46) which allows an outside of the solenoid valve main body to communicate with the space.  However, the space is between the spool and the stator (not between the sleeve and the stator) and not annular.  There is also no second breather hole.  Kasagi’s embodiment shown in Figs. 3A-3C has a space on the spool side of the plunger and a single breather hole (47) communicating the space with a void between an inner circumference of the solenoid case and an outer circumference of the molded solenoid 23.  Although breather holes and spaces are generally known in similar solenoid valve devices, it is not considered obvious to combine the various embodiments of Kasagi and further modify the device such that the solenoid valve device includes a space with an annular shape, and the annular shape is continually formed in a circumferential direction between the sleeve and the stator, a first breathing hole which allows an outside of the solenoid valve main body to communicate with the space and a second breathing hole which allows the space to communicate with the accommodation portion, the first breathing hole and the second breathing hole being positioned such that a clockwise distance and an anticlockwise distance in the circumferential direction from the first breathing hole to the second breathing hole are different from each other.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Keasel whose telephone number is (571) 272-4929.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart, Mary McManmon, and Craig Schneider can be reached on 571-272-4881, 571-272-6007, and 571-272-3607, respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC KEASEL/Primary Examiner, Art Unit 3753